DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  1, 3-8 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In this case, claim 1 recites “A1-δO where A is a transition metal and δ satisfies 0<δ<0.25, 0.25<δ<1/3, and 1/3<δ<0.5” ,     wherein such δ values ranges appear confusing for one of ordinary skill in the art,  i.e.,  one of ordinary skill in the art does not understand  whether such δ has three different value, or δ being one value within such ranges.   Therefore, such δ ranges render claims indefiniteness.  Based on the applicant’s response, such δ  appears to represent 0<δ<0.5 and excluding 0.25 and 1/3, applicant is kindly reminded to  amend δ  value range based on such explanation to clarify the metes and bounds of such limitation. 
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s)  1, 3-7 and 11-12 are rejected under 35 U.S.C. 103 as obvious over Gorlin (Understanding Interactions between Manganese Oxide and Gold that Lead to Enhanced Activity for Electrocatalytic Water Oxidation,   Journal of the American Chemical Society, 2014, vol. (136),  page 4920-4926), and as evidenced by or in view of  Sakurai (US2015/0231610). 
Gorlin teaches an electrochemical water oxidation, i.e. oxygen evolution reaction (OER)  catalyst comprising manganese oxide (MnOx)  nanoparticles deposited with gold nanoparticulate (i.e. Au/MnO-GC catalyst)  (abstract, page 4920 Introduction first 2 lines,  last 10 lines,  page 4921 left col. 3rd para.,  right col. 2nd last para.-page 4922 right col. first para., Fig. 1-2).  Gorlin discloses gold nanoparticles being deposited (chemical decorated ) onto the surface of manganese oxide wherein the presence of Au favors formation of less oxidized MnOx nanoparticles (Fig. 1, page 4923 2nd last para., Supporting Information, Figure S8 ).  
Regarding claim 1, Gorlin does not expressly teach a non-stoichiometric metal oxide of A1-δO with 0<δ<0.25, 0.25<δ<1/3 or  1/3<δ<0.5. 
2, leading to a MnOx  composition (page 4924 last para.-page 4925 2nd para., Fig. S12), apparently such MnOx  is a non-stoichiometric compound with Mn1-δO with 0<δ<0.5, wherein such non-stoichiometric manganese oxide having delta value overlapping with that of instantly claimed delta value range, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 
Furthermore, Sakurai teaches MnO2 is a non-stoichiometric compound having certain composition as MnOx with x being 1.93 to 2 ([0045]), it is noted that such non-stoichiomeric MnOx with x being 1.93 to 2  is  a manganese oxide having formula of Mn1-δO with 0≤δ<0.48.  Gorlin already teaches MnO2 being presented in the Au deposited MnOx  catalyst, therefore, same or substantially the same non-stoichiometric Mn1-δO with 0≤δ<0.48 would be expected in Gorlin disclosed MnO2 component contained in Au deposited MnOx catalyst composition. 
It is noted that the claimed “detected by EPR analysis” just a method used to analysis chemical and electronic state, which cannot render the instantly claimed catalyst patentable distinct. 
Thus, presence of inclusion of Au atom induced a distorted surface structure of manganese oxide nanoparticles which has particular chemical and electronic states detected by EPR analysis.   
It is noted that Gorlin teaches a same or substantially the same d-orbital manifold catalyst having same or substantially the same transition metal nanoparticles having inclusion of hetero nanoparticles by substituting at least a part of a transition metal oxide nanoparticle with a  chemical decoration  of hetero-metal atoms as that of 
Sakurai further teaches Mn(II) O or commercial MnO2 having a valence of less than 4, which can be used as metal oxide support for supporting Au catalyst ([0001], [0009], [0043 [0045]).  Sakurai further teaches these catalyst support can be used singly or in combinations of two or more ([0043], [0045]). 
Alternatively,  it would have been obvious for one of ordinary skill in the art to adopt such non-stoichiometric Mn1-δO with 0≤δ<0.48 (i.e. commercial MnO2) together with Mn(II)O to  modify the support of Gorlin because by doing so can help obtaining a desired Au catalyst as suggested by Sakurai ([0001], [0009], [0043 [0045]).  Furthermore, combining such known supports for obtaining a desired Au catalyst will have reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR). 
Regarding claim 3-4, Gorlin disclosed Mn has a configuration of 3d5 wherein d fills ten electrons and Gorlin disclosed Mn(IV) oxides only need filling 9 electrons so  it has a net spin of ½  (page 4921 left col. last para.-right col. first para., Fig. 1, page 4923 right col., Fig. 4, page 4924 first para., last para.-page 4925 2nd para., Supporting Information, Figure S8, S12). 
2 at the interface of Au and manganese oxide materials  in such catalyst ( page 4924 last para.-page 4925 firs para., Supporting Information, Figure S12 ), wherein single bonding of Mn and oxygen changed to double bonding of Mn and oxygen, i.e. MnO2 , Mn(IV) oxide (double bond of Mn and oxygen).
Regarding claim 6, Gorlin already teaches single bond Mn-O bond being changed to double bond Mn-O bonds, wherein such catalyst allows compression in Z-axis direction for such changes. Furthermore, Gorlin already teaches a same or substantially the same d-orbital manifold catalyst (Au nanoparticle inclusion onto surface of manganese oxide nanoparticle catalyst) having same or substantially the same changing single bond of transition metal of the transition metal oxide and oxygen to double bond of transition metal of the transition metal oxide and oxygen during the electrochemical catalysis as that of instantly claimed.   Therefore, same or substantially the same properties/functions, such as such catalyst allowing same or substantially the same compression in the z-axis direction to take place with forming double bond between the transition metal and oxygen as that of instantly claimed would be expected.
Regarding claim  7, Gorlin already teaches such limitations as discussed above. 
2 at the interface of Au and manganese oxide materials  in such catalyst ( page 4924 last para.-page 4925 firs para., Supporting Information, Figure S12 ), wherein manganese and oxygen atom forming double bond and at low-spin state. 
Regarding claim 12, Gorlin already a same or substantially the same d-orbital catalyst (Au nanoparticle inclusion onto surface of manganese oxide nanoparticle catalyst) with tetravalent Mn located on the surface of the transition metal oxide with manganese atom at low spin state, therefore, same or substantially the same bonding distance between manganese atom and oxygen atom being less than 2.2 Å as that of instantly claimed is expected. 
Claim 8 is rejected under 35 U.S.C. 103 as obvious over Gorlin (Understanding Interactions between Manganese Oxide and Gold that Lead to Enhanced Activity for Electrocatalytic Water Oxidation,   Journal of the American Chemical Society, 2014, vol. (136),  page 4920-4926), and as evidenced by or in view of Sakurai (US2015/0231610) as applied above,   and further in view of Chen ( Nonstoichiometric Oxides as Low-Cost and Highly-Efficient Oxygen Reduction/Evolution Catalysts for Low-Temperature Electrochemical Devices,  Chemical Reviews 2015, vol. 115 pages 9869-9921). 
Gorlin as evidenced or in view of Sakurai does not teach the metal nanoparticle comprising Ir, Ru, Pt, Pd or Rh. 
Chen teaches oxygen evolution catalyst can be noble metal oxide or their alloys such as Pt, Au, Pt-Au alloy (page 9871 left col. last para.) and  non-stoichiometric metal oxide, such as MnOx can be used as component in oxygen evolution catalyst as well (page 9891 last two para.-page 9892 right col. first para.). 

Response to Arguments
Applicant's arguments filed on 11/30/2020 have been fully considered but they are not persuasive.  In response to applicant’s arguments about δ  value referring to 0<δ<0.5 and excluding 0.25 and 1/3, applicant is kindly reminded to  amend δ  value range based on such explanation to clarify the metes and bounds of such limitation. 
In response to applicant’s arguments about Gorlin disclosed MnO, Mn3O4, Mn2O3, α-MnO2 being stoichiometric but not suggesting non-stoichiometric manganese oxide,  it is true  that Gorlin disclosed MnO, Mn3O4, Mn2O3, α-MnO2 are stoichiometric manganese oxide.  Gorlin also teaches low oxidation state MnO being oxidized to MnO2, leading to a MnOx  composition (Fig. 1, Fig. 3, page 4924 last para.-page 4925 2nd para., Fig. S12), apparently such MnOx  is a non-stoichiometric compound with Mn1-δO with 0<δ<0.5.  Therefore, Gorlin mentions and suggests a non-stoichiometric manganese oxide. 
In response to applicant’s arguments about Sakurai disclosed non stoichiometric manganese dioxide due to technical limitations or cost,  Sakurai expressly teach commercially manganese dioxide  is actually non-stoichiometric compound having certain composition as MnOx with x being 1.93 to 2 ([0045]).  Specifically, when x=1.93,   the δ value  in such Mn1-δO  (correspondingly MnO1.93) is 0.48.  Hence,  Sakurai . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: for example Zhang (An overview of metal oxide materials as electrocatalysts and supports for polymer electrolyte fuel cells, Energy& Environmental Science, 214, vol. 7 page 2535-2558) discloses a variety of metal oxide being used as electrocatalyst. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571) 270-5858.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JUN LI/           Primary Examiner, Art Unit 1796